DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirozawa et al (US 20150066313).


    PNG
    media_image1.png
    709
    543
    media_image1.png
    Greyscale


Regarding claim 1, Hirozawa (FIGs 1-2) discloses "A material handling vehicle (FIG 1) comprising: a vehicle frame (3, 3a); a boom arm (6) having a first end (right end) and a second end (left end), the boom arm connected to the frame adjacent the first end (see FIG 1) for rotation with respect to the frame (para 23); an actuator (9) connected to the vehicle frame and the boom arm (see FIG 1) for moving the boom arm with respect to the frame (para 23), the actuator (9) including a first side (top side) and a second side (bottom side); an attachment (7) connected to the boom arm adjacent the second end of the boom arm (see FIG 1); a reservoir (collective "R" in FIG 2x, understood to be interconnected as they are lines to a drain) fluidly connected to the actuator (see FIG 2x); a pump (system of 15, 16) fluidly connected to the reservoir (paragraph 9; while not illustrated, it is evident that 

Regarding claim 2, Hirozawa (FIGs 1-2) discloses "wherein the first anti-cavitation valve is a check valve (as schematically defined) and is fluidly connected to a head side (top side) of the actuator (see FIG 2)."  

Regarding claim 3, Hirozawa (FIGs 1-2) discloses "wherein the actuator (9) is a first actuator and further comprising a second actuator (10) connected to the boom arm and to the attachment (see FIG 1), the 

Regarding claim 4, Hirozawa (FIGs 1-2) discloses "wherein the spool valve (17) is a first spool valve and further compromising a second spool valve (18) fluidly connected to the pump, the reservoir and to the second actuator (see FIG 2)."  

Regarding claim 5, Hirozawa (FIGs 1-2) discloses "further comprising a third anti-cavitation valve ("AV3") fluidly positioned between the first end (top end) of the second actuator (10) and the reservoir and a fourth anti-cavitation valve ("AV4") fluidly positioned between the second end (bottom end) of the second actuator and the reservoir (see FIG 2)."  

Regarding claim 6, Hirozawa (FIGs 1-2) discloses "wherein the first anti-cavitation valve (AV1) opens in response to a negative pressure in the first end of the actuator (would occur, as the negative pressure at top of 9 would open AV1 to allow flow from left-to-right) such that fluid from the reservoir is drawn toward the first end of the actuator through the first anti-cavitation valve by the negative pressure in the first end of the actuator (would evidently occur when AV1 opens)."  

Regarding claim 7, Hirozawa (FIGs 1-2) discloses "wherein the second anti-cavitation valve (AV2) opens in response to a negative pressure in the second end of the actuator (would occur, as the negative pressure at bottom of 9 would open AV2 to allow flow from right-to-left) such that fluid from the 

Regarding claim 8, Hirozawa (FIGs 1-2) discloses "wherein the first anti-cavitation valve (AV1) is fluidly connected to the first end (top end) of the actuator in parallel with the spool valve (path from AV1 and 17 run parallel and converge to top 9), and wherein the second anti-cavitation valve (AV2) is fluidly connected to the second end of the actuator in parallel with the spool valve (path from AV2 and 17 run parallel and converge to bottom 9)."  

Regarding claim 9, Hirozawa (FIGs 1-2) discloses "A material handling vehicle (FIG 1) comprising: a vehicle frame (3, 3a); a boom arm (6) having a first end (right end) and a second end (left end), the boom arm connected to the frame adjacent the first end (see FIG 1) for rotation with respect to the frame (para 23); a first actuator (9) connected to the vehicle frame and the boom arm (see FIG 1) for moving the boom arm with respect to the frame (para 23), the first actuator including a first side (FIG 2 top side) and a second side (bottom side); an attachment (7) connected to the boom arm adjacent the second end of the boom arm (FIG 1); a second actuator (10) connected to the boom arm and the attachment (see FIG 1), the second actuator including a first side (top side) and a second side (bottom side); a reservoir (collective "R" in FIG 2x, understood to be interconnected as they are lines to a drain) fluidly connected to the first actuator and to the second actuator (see FIG 2x); a pump (15, 16) fluidly connected to the reservoir (paragraph 9; while not illustrated, it is evident that the hydraulic fluid through the pump is supplied from somewhere, that place understood to be the collective reservoir "R" as that is where the hydraulic fluid ends up; in other words, the reservoir is understood to be upstream of 15, 16), to the first actuator and to the second actuator (see FIG 2), the pump configured to direct fluid from the reservoir (as defined) into the first actuator and into the second actuator (see FIG 2); a 

Regarding claim 10, Hirozawa (FIGs 1-2) discloses "wherein the first anti-cavitation valve (AV1) is fluidly connected to the first end (top end) of the first actuator in parallel with the first spool valve (path from AV1 and 17 run parallel and converge to top 9) and wherein the second anti-cavitation valve (AV2) is 

Regarding claim 11, Hirozawa (FIGs 1-2) discloses "wherein the first anti-cavitation valve opens (AV1) in response to a negative pressure in the first end of the first actuator (would occur, as the negative pressure at top of 9 would open AV1 to allow flow from left-to-right) such that fluid from the reservoir is drawn toward the first end of the first actuator through the first anti-cavitation valve by the negative pressure in the first end of the first actuator (would evidently occur when AV1 opens), and wherein the second anti-cavitation valve (AV2) opens in response to a negative pressure in the second end of the first actuator (would occur, as the negative pressure at bottom of 9 would open AV2 to allow flow from right-to-left) such that fluid from the reservoir is drawn toward the second end of the first actuator through the second anti-cavitation valve by the negative pressure in the second end of the first actuator (would evidently occur when AV2 opens)."  

Regarding claim 12, Hirozawa (FIGs 1-2) discloses "wherein the first anti-cavitation valve (AV1) is a check valve (as schematically defined) and is fluidly connected to a head side (top side) of the first actuator (9), and wherein the second anti-cavitation valve (AV2) is a check valve (as schematically defined) and is fluidly connected to a piston side (bottom side) of the first actuator (9, see FIG 2)."  

Regarding claim 13, Hirozawa (FIGs 1-2) discloses "further comprising a third anti-cavitation valve (AV3) fluidly positioned between the first end (top end) of the second actuator (10) and the reservoir and a 

Regarding claim 14, Hirozawa (FIGs 1-2) discloses "wherein the third anti-cavitation valve (AV3) opens in response to a negative pressure in the first end of the second actuator (would occur, as the negative pressure at top of 10 would open AV3 to allow flow from left-to-right) such that fluid from the reservoir is drawn toward the first end of the second actuator through the third anti-cavitation valve by the negative pressure in the first end of the second actuator (would evidently occur when AV3 opens)."  

Regarding claim 15, Hirozawa (FIGs 1-2) discloses "wherein the fourth anti-cavitation valve (AV4) opens in response to a negative pressure in the second end of the second actuator (would occur, as the negative pressure at bottom of 10 would open AV3 to allow flow from left-to-right) such that fluid from the reservoir is drawn toward the second end of the second actuator through the fourth anti- cavitation valve by the negative pressure in the second end of the second actuator (would evidently occur when AV4 opens)."  

Regarding claim 16, Hirozawa (FIGs 1-2) discloses "A boom arm assembly configured to be pivotally connected to a material handling vehicle (FIG 1) having a vehicle frame (3, 3a), the boom arm assembly comprising: a boom arm (6) having a first end (right end) and a second end (left end), the boom arm configured to be connected to the frame adjacent the first end (see FIG 1) for rotation with respect to the frame (para 23); an actuator (9) configured to be connected to the vehicle frame and the boom arm (see FIG 1) for moving the boom arm with respect to the frame (para 23), the actuator (9) including a first side (FIG 2 top side) and a second side (bottom side); a reservoir (collective "R" in FIG 2x, understood to be interconnected as they are lines to a drain) fluidly connected to the actuator (see FIG 

Regarding claim 17, Hirozawa (FIGs 1-2) discloses "wherein the second valve (AV1) opens in response to a negative pressure in the first end of the actuator (would occur, as the negative pressure at top of 9 would open AV1 to allow flow from left-to-right) such that fluid from the reservoir is drawn toward the 

Regarding claim 18, Hirozawa (FIGs 1-2) discloses "wherein the third valve (AV2) opens in response to a negative pressure in the second end of the actuator such that fluid from the reservoir is drawn toward the second end of the actuator (would occur, as the negative pressure at bottom of 9 would open AV2 to allow flow from right-to-left) through the third valve by the negative pressure in the second end of the actuator (would evidently occur when AV2 opens)."  

Regarding claim 19, Hirozawa (FIGs 1-2) discloses "wherein the first valve (17) is a spool valve (para 27), the second valve (AV1) is an anti-cavitation check valve (it is a check valve that is understood, as oriented, to prevent cavitation in a similar manner to the applicant) and the third valve (AV2) is an anti-cavitation check valve (like AV1."  

Regarding claim 20, Hirozawa (FIGs 1-2) discloses "wherein the second valve (AV1) is fluidly connected to the first end of the actuator in parallel with the first valve (path from AV1 and 17 run parallel and converge to top 9) , and wherein the third valve (AV2) is fluidly connected to the second end of the actuator in parallel with the first valve (path from AV2 and 17 run parallel and converge to bottom 9)."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Hijikata et al (US 20170298590), Zhang et al (US 20170274930), Devier et al (US 5560387), and Lunzman (US 5490384).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753